This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,
 4
 5    v.                                                                 No. A-1-CA-35505

 6
 7 JASON PENDERGAST,

 8                  Defendant-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
10 Fred T. Van Soelen, District Judge

11 Hector H. Balderas, Attorney General
12 Santa Fe, NM

13 for Appellee

14 Aarons Law Firm, PC
15 Stephen D. Aarons
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired



4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:


 9 ___________________________
10 JONATHAN B. SUTIN, Judge



11 ___________________________
12 M. MONICA ZAMORA, Judge




                                           2